Citation Nr: 0804731	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-33 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include Osgood-Schlatter's disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO denied service connection for right knee 
disability described as Osgood-Schlatter's disease, and the 
veteran's disagreement with that decision led to this appeal.  

The issue of entitlement to service connection for a right 
knee disability, to include Osgood-Schlatter's disease, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On July 20, 2007, the Board issued a decision denying 
service connection for right knee Osgood-Schlatter's disease.  

2.  Evidence relevant to the appeal decided in the July 20, 
2007, Board decision was received at the RO in May 2007; the 
RO did not provide the veteran a supplemental statement of 
the case (SSOC) addressing that evidence and transferred the 
appeal to the Board in June 2007.  


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on 
July 20, 2007, have been met.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The agency of original jurisdiction transferred the case to 
the Board in June 2007.  On July 20, 2007, the Board issued a 
decision denying service connection for right knee Osgood-
Schlatter's disease.  

Under VA regulations, evidence received by the agency of 
original jurisdiction prior to transfer of the records to the 
Board after an appeal has been initiated will be referred to 
the appropriate rating activity for review and disposition 
and an SSOC will be furnished to the veteran and his 
representative unless the evidence duplicates evidence 
previously of record or is not relevant to the issue on 
appeal.  38 C.F.R. § 19.37 (2007).  

It has come to the attention of the Board that in May 2007 
the veteran submitted to the RO private medical records dated 
in May 2007 and two lay statements also dated in May 2007.  
That evidence was not before the Board in July 2007, and 
review of that evidence shows it is relevant to the issue of 
service connection for a right knee disability.  The RO did 
not issue an SSOC addressing that evidence.  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, where there has been a denial of 
due process.  38 C.F.R. § 20.904.  Examples of circumstances 
in which denial of due process of law will be conceded 
include when a required SSOC was not provided.  Id.  In order 
to assure due process, the Board will vacate its July 20, 
2007, decision.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2007).  The Board will consider the merits of the appeal 
only after completion of action directed in the remand that 
follows this vacatur.  




ORDER

The Board's decision of July 20, 2007, is hereby vacated.  


REMAND

The veteran has filed a claim for service connection for a 
right knee disability and contends it is due to an injury 
that occurred early in service when he jumped into sand and 
hurt his knee.  The issue as framed on appeal has been 
entitlement to service connection for right knee Osgood-
Schlatter's disease, and the RO denied the claim on the basis 
of its finding that Osgood-Schlatter's disease existed prior 
to service and was not aggravated by service.  During the 
course of the appeal, the Board remanded the case for 
additional development including an examination and medical 
opinion.  

Evidence submitted by the veteran in May 2007 (which has not 
been considered by the agency of original jurisdiction as 
required by 38 C.F.R. § 19.37) includes statements of men who 
have known the veteran since boyhood, as well as private 
medical records dated in May 2007 in which the physician 
disputes that Osgood-Schlatter's disease is a correct 
diagnosis.  Further, the physician states that it is his 
opinion that the veteran has current right knee disability 
related to injury in service.  

In view of the additional evidence, it is the judgment of the 
Board that the veteran should be provided an additional 
examination and that a medical opinion should be obtained.  
The claim should then be readjudicated with explicit 
consideration of entitlement to service connection for any 
current right knee disability, including, but not limited to 
Osgood-Schlatter's disease.  In the adjudication of the 
claim, there should be consideration of the presumption of 
soundness relative to the veteran's claim for service 
connection for right knee disability.  

In this regard, under the provisions of 38 U.S.C. § 1111, 
every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  The VA General Counsel has held 
that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-03.  The General Counsel pointed out 
that under the language of the statute, VA's burden of 
showing that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The General 
Counsel held that a veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty to show by clear and unmistakable evidence that the 
disease was not aggravated by service attaches.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination of the 
veteran to determine the nature and 
etiology of any current right knee 
disability, to include any Osgood-
Schlatter's disease.  All indicated 
studies should be performed.  

The examiner should be requested to 
review the veteran's claims file, 
including any available pre-service 
records, all service medical records, and 
all available post-service records 
(including the May 2007 private medical 
record and statements from friends of the 
veteran) and, based on examination 
results and review of the record, provide 
an opinion, with complete rationale, as 
to whether any right knee disability, 
including any Osgood-Schlatter's disease, 
existed prior to service.  If it is the 
opinion of the examiner that any right 
knee disability, including any Osgood-
Schlatter's disease, was present prior to 
service, the examiner should provide an 
opinion, with complete rationale, as to 
whether any right knee disability, 
including any Osgood-Schlatter's disease, 
that was present prior to service 
permanently worsened in degree during 
service.  In addition, the examiner 
should provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any current right knee 
disability, including arthritis, had its 
onset in service or is causally related 
to any incident of service, including 
right knee injury in service.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was reviewed should 
be noted in the examination report.  

2.  After completion of any additional 
development indicated by the state of the 
record, readjudicate entitlement service 
connection for right knee disability, to 
include Osgood-Schlatter's disease.  In 
so doing, consider the presumption of 
sound condition at service entrance and 
make explicit findings as to whether 
there is clear and unmistakable evidence 
that right knee disability existed prior 
to service and whether there is clear and 
unmistakable evidence that the disability 
was not aggravated by service.  See 
38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-03.  

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
issue a SSOC that addresses all evidence 
added to the record since the most recent 
SSOC, to include the private medical 
records and lay statements submitted by 
the veteran in May 2007.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


